Opinion filed September 21, 2006 















 








 




Opinion filed September 21, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00194-CR 
                                                    __________
 
                                       CAROL MORRIS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
  County, Texas
 
                                                 Trial Court Cause No. CR31478
 

 
                                                                   O
P I N I O N
Carol Morris has filed in this court a pro se
motion to dismiss her appeal.  Her
counsel has notified this court in writing that he is aware of her desire to
dismiss her appeal.  Counsel raises no
objections to her motion. 
The motion is granted.  The appeal is dismissed.
 
                                                                                     PER CURIAM
September 21, 2006 
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.